Citation Nr: 1133692	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a right foot disability of tarsal metatarsal synovitis with degenerative joint disease of the 1st metatarsophalangeal joint.  

2.  Entitlement to an initial, compensable disability rating for a left elbow disability, specifically including left lateral epicondylitis.  

3.  Entitlement to an initial disability rating in excess of 10 percent for dermatitis.

4.  Entitlement to an initial, compensable disability rating for left great toe onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 1997 unit June 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The December 2006 rating decision included decision on other issues; however, the Veteran did not file a notice of disagreement (NOD) in regards to those claims.  Those claims are thus not before the Board.

The Board also notes that a May 2009 rating decision increased the Veteran's disability rating for dermatitis to a 10 percent disability rating and a June 2009 rating decision granted a 20 percent disability rating for the right foot disability.  The Veteran has not withdrawn his claims and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran also requested a hearing before a member of the Board, which was scheduled for September 2009.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The Veteran's right foot disability is not manifested by a severe foot injury.  

2.  The Veteran's left elbow disability, including left lateral epicondylitis, is not manifested by flexion limited to 100 degrees.

3.  The Veteran's dermatitis is not manifested on 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more during the past 12 month period.

4.  The Veteran's left great toe onychomycosis is manifested by corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, Diagnostic Code 5284 (2010).

2.  The criteria for an initial, compensable evaluation for the left elbow disability, including left lateral epicondylitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 5206 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2007).

4.  The criteria for an initial 10 percent evaluation for left great toe onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7820 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment.  He was also afforded formal VA examinations.  

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Right Foot Disability Claim

The Veteran contends that his right foot disability of tarsal metatarsal synovitis with degenerative joint disease of the 1st metatarsophalangeal joint is more severe than indicated by the 20 percent disability rating previously granted him.

The Veteran's right foot disability was originally rated under Diagnostic Code 5010-5283, per the December 2006 rating decision.  The June 2009 rating decision subsequently rated him under Diagnostic Code 5278-5284.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Veteran's diagnosed tarsal metatarsal synovitis with degenerative joint disease of the 1st metatarsophalangeal joint is not specifically indicated in the rating code, but falls within the meaning of Diagnostic Code 5284 for foot injuries, other.  The Board does not find and the Veteran has not indicated that a more appropriate disability rating would be applicable in the present case.  

Under Diagnostic Code 5284, unspecified foot injuries ("foot injuries, other") are rated with a 30 percent disability rating if severe, a 20 percent disability rating if moderately severe, and a 10 percent disability rating if moderate.  A note following that code indicates that an actual loss of use of the foot should be rated with a 40 disability rating.  38 C.F.R. § 4.73, Diagnostic Code 5284.

The Veteran was first diagnosed for a right foot disability in service.  A September 11, 2003 record noted 4th - 5th TMT synovitis.  

The Veteran received a general VA examination in August 2006.  The examiner noted that the Veteran reported right tarsal metatarsal synovitis manifested by severe right foot pain.  The examiner found the Veteran to have right foot pain and stiffness.

The Veteran also received a feet VA examination in August 2006.  The Veteran reported pain, swelling, stiffness, and lack of endurance, precipitated by prolonged standing.  The foot VA examiner found no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammer toes, hallux valgus or rigidus, or skin or vascular foot abnormality.  The examiner also found no pes cavus or malunion/nonunion of the tarsal or metatarsal bones.  The examiner reported objective evidence of painful motion based on verbal expression, and tenderness. The examiner also found moderate degenerative joint disease of the first metatarsophalangeal joint.  

The August 2006 VA examiner diagnosed him with tarsal metatarsal synovitis, right foot, with degenerative joint disease of the first metatarsopharyngeal joint disease.  The determined that the right tarsal metatarsal synovitis caused pain, and had a moderate effect on exercise, and mild effect on chores, sports, and recreation.  

The Veteran received another VA examination in April 2009.  The Veteran reported that his right foot pain has increased in frequency and swelling.  

The April 2009 VA examiner found no evidence of swelling, instability, weakness, or abnormal weight bearing.  The examiner did find evidence of painful motion and tenderness, based on the Veteran's verbal cues.  The examiner diagnosed him with chronic synovitis tarsal metatarsal joint with degenerative joint disease of the 5th MTP joint right foot.  The examiner found it to impact the Veteran's mobility and cause pain; there were significant effect on the Veteran's occupation.  The examiner found mild effect on chores, exercise, sports, recreation.  

The Veteran also submitted a letter from his podiatrist J.L. dated in April 2009.  J.L. noted that he had been treating the Veteran for right foot tarsal metatarsal synovitis for the past three years.  He indicated that the Veteran has chronic intermittent episodes of sharp pain, discomfort, swelling, and stiffness.  The examiner noted that the symptoms affected his ability to walk, caused weakness in the right foot requiring rest due to fatigability.  The examiner found him to have moderately severe symptoms of his condition that requires regular non-steroidal anti-inflammatory use and repeated corticosteroid injections.

The Veteran's right foot disability is currently rated as 20 percent disabling which, under Diagnostic Code 5284, contemplates moderately severe impairment. An increased rating, to 30 percent, would be appropriate if this disability is shown to be productive of impairment that could be considered to be severe in nature. 

The Board observes that the words "moderately severe" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". 38 C.F.R. § 4.6. 

The Board believes that the disability picture here presented approximates a moderately severe disability indicated by the 20 percent disability rating previously granted him.  The medical evidence demonstrates that the Veteran's right foot disability generally encompasses reports of pain, swelling, stiffness, and lack of endurance upon prolonged standing.  However, the Board also notes that there was only objective evidence of painful motion and tenderness based on the Veteran's reports.  Neither the Veteran nor the examiner reported or found findings of additional symptoms such as instability, weakness, and abnormal weight bearing. Additionally the VA examiner generally only found mild effects on the Veteran's daily activities, including chores, sports, and recreation, though there was significant effects on his general occupation as a surgeon.  Indeed, the April 2009 letter from J.L. only found the Veteran to have only "moderately severe symptoms" regarding the right foot disability.  As such, a severe foot injury indicative of a 30 percent disability rating is not indicated, nor is the next higher rating of 40 percent for loss of use of the foot.

The Board further notes that the delineated foot ratings in excess of 20 percent in the diagnostic code for the foot, under 38 C.F.R. § 4.71, generally indicate symptomatology beyond that demonstrated by the Veteran.  For example, under Diagnostic Code 5276 for flatfoot, a rating in excess of 20 percent would require pronounced flatfoot with marked pronation, extreme tenderness, inward displacement and severe spasm.  Under Diagnostic Code 5278 for claw foot, a rating in excess of 20 percent would require marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  The Veteran's right foot disability symptoms do not reach the severity of those disorders.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability. See 38 C.F.R. §§ 4.40, 4.45. However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a disability rating in excess of 20 percent for the service-connected right foot disability is denied.  

Left Elbow Disability

The Veteran contends that his service-connected left elbow disability, specifically his previously diagnosed specifically left lateral epicondylitis, is more severe than indicated by the noncompensable granted him.  The December 2006 rating decision rated him under Diagnostic Code 5206 for forearm limitation of flexion.

Under Diagnostic Code 5206, limitation of motion of the forearm, a 10 percent evaluation could be assigned when flexion of the forearm was limited to 100 degrees; a 20 percent evaluation would be granted when flexion was limited to 90 degrees of either the major or minor extremity. See 38 C.F.R. §4.71a, Diagnostic Code 5206. 

Another potentially applicable disability rating would be Diagnostic Code 5207, for limitation of extension of the forearm.  Under that code, a 10 percent evaluation could be assigned when extension was limited to 45 degrees or 60 degrees, and a 20 percent evaluation when extension was limited to 75 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5207. 

A 20 percent evaluation could also be assigned under Diagnostic Code 5208 with evidence of a combination of limitation of forearm flexion to 100 degrees and extension to 45 degrees.

The normal range of motion for the elbow is flexion to 145 degrees and extension to 0 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran first complained of left elbow pain in service.  He reported left elbow pain during his May 2006 separation examination.  The examiner noted that the Veteran had left elbow pain, which was possibly lateral epicondylitis, and also noted left wrist tenosynovitis.  

The Veteran received a general VA examination in August 2006.  He reported that he had developed acute left elbow pain, with no swelling, which was intermittent with remissions.  

The Veteran also received a joints VA examination in August 2006.  He reported a medical history of left elbow pain and stiffness, with inflammation symptom of tenderness, and flare ups were of a mild severity, every 1 to 2 months, for 1 to 2 days.  The joints VA examiner found tenderness and painful movement, with active flexion from 0 to 140 degrees and passive flexion from 0 to 130 degrees, with no pain.  The examiner noted extension from 0 to 0 degrees, without pain on active or passive motion.  The examiner also noted pronation from 0 to 80 degrees, both actively and passively, and supination from 0 to 85 degrees, both actively and passively, both without pain.

The August 2006 VA examiner diagnosed the Veteran with left lateral epicondylitis, which caused decreased manual dexterity and pain.  The examiner noted that it resulted in the Veteran avoiding endoscopic procedures and had only a mild effect on chores, sports, and recreation.  

The Veteran received another VA examination in April 2009.  The examiner noted that since the last VA examination, the Veteran has reported that his elbow pain has resolved.  The April 2009 VA examiner noted active range of motion measurements of 0 to 145 degrees flexion, 0 to 0 degrees extension, 0 to 80 degrees pronation, and 0 to 85 degrees supination; there was no objective evidence of pain with motion.  The examiner also found no objective evidence of pain following repetitive motion or additional limitation after repetitions of range of motion.  The examiner found the Veteran's left elbow disability to have resolved.

The Board notes that Diagnostic Code 5208 for elbow ankylosis would not be applicable in this case, as the Veteran has demonstrated ample range of motion.  Similarly, Diagnostic Code 5209 would not apply for elbow, other impairment of flail joint, as the record does not indicate joint fracture or cubius valgus deformity, or ununited fracture of head of radius.  

After reviewing the evidence of record, the Board finds that the Veteran does not meet the schedular criteria for a compensable evaluation for his left elbow disability.  In this regard, at the time of the August 2006 VA examination the range of motion of the right elbow was described as 0 to 130 degrees passive motion or 140 active motion degrees, and at the time of the April 2009 VA examination motion of the elbow was described as from 0 to 145 degrees. The examiner indicated that there was no change in pain, range of motion or additional limitation of motion with three repetitions of the range of motion. 

The Board acknowledges that the Veteran testified as to right elbow symptoms that affect his activities.  In his December 2007 NOD he claimed that it limited his ability to perform endoscopic procedures.  Significantly, physical examination has never demonstrated limitation of motion or associated pathology to a degree that would permit the assignment of a compensable evaluation for this disability.  Indeed, the most recent VA examination specifically found the lateral epicondylitis to have resolved.  Accordingly, a compensable evaluation is not shown to be warranted at any point during the course of this appeal.

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206. Taking all of the evidence of record into consideration, the Board finds that the appellant's left elbow disability is likely manifested by some functional limitation due to pain on motion. Therefore the currently noncompensable disability rating is warranted.  The Board notes that this noncompensable rating contemplates complaints of pain and that given that the disorder appears to have resolved the record indicates that the Veteran would rarely have occurrences of pain.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206. Therefore, the preponderance of the evidence is against an initial compensable evaluation.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a compensable disability rating for the service-connected left elbow disability is denied.  

Dermatitis Claim

The Veteran also contends that his service-connected dermatitis is more severe than indicated by the 10 percent disability rating previously granted him.  In his December 2007 NOD he claimed that the dermatitis affected his face, scalp, chest, neck, and antecubital fossae, and both hands, and that under the "rule of nines" his dermatitis affects 24 percent of his body.  

The Board notes that Diagnostic Code for skin was revised, effective October 23, 2008, and those regulatory changes will apply to all applications for benefits received by VA on or after October 23, 2008. It specified that a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).Thus, the most recent October 23, 2008 criteria would only apply to claims received on and after the effective date, and the Veteran has to request review under the new regulations if he was rated under the prior regulations.  As such, the October 23, 2008 criteria do not apply to the present claim.

Under Diagnostic Code 7806 (2007) for dermatitis or eczema, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and no more than topical therapy was required in the past 12-month period. A 10 percent rating is warranted if the condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted if the disease covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2007).

Diagnostic Code 7806 (2007) also notes that the Veteran could be rated under Diagnostic Code 7800 or 7803-7805 in reference to disfigurement of the head, face, or neck or scars.

The May 2006 separation examination noted that the Veteran had atopic dermatitis of the hands.  

The Veteran received a VA examination in August 2006, in which the examiner noted that the Veteran had symptoms on his hands.  

The Veteran received another VA examination in April 2009.  The examiner noted that the Veteran reported that he had developed itchy rashes on his forehead, between his eyebrows, and on his mid anterior chest, scalp, eyelids, and hands in the service, and that he has recurrent flare ups, especially on his hands when he does not use hypoallergenic surgical gloves.  The examiner also noted that the Veteran used a topical cream for his face, which he used for greater than 6 weeks on a daily basis.  

The April 2009 VA examiner found the Veteran's atopic dermatitis to cover greater than 5 percent but less than 20 percent of his exposed areas and to cover greater than 5 percent but less than 20 percent of total body area.  The examiner also noted that the Veteran had very slight erythema with one 2 mm papule that was not pustular or red on the forehead and a few red maculopapular lesions on the anterior chest.  The examiner also noted mild erythema over the metacarpophalangeal (MCP) joints of the bilateral hands.  The examiner diagnosed him with atopic dermatitis and noted that the skin condition affected his occupation as a surgeon when he used non-hypoallergenic gloves or when his eyelids are itchy during an operation; it also slightly affected activities of daily living when doing chores since he has dermatitis of the hands.

The Board notes that ratings are also available for disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800. However, the Veteran's head does not appear to be the predominant disability in the present case.  Additionally, disfigurement is not indicated.  The Veteran does not have visible or palpable tissue loss, gross distortion or asymmetry of features or characteristics of disfigurement such as scars or hypo- or hyper pigmented or abnormal skin texture skin in an area exceeding 6 square inches.  Therefore, those criteria do not apply.  

The Veteran reported, in his December 2007 NOD, that his dermatitis affected his face, scalp, chest, neck, antecubital fossae, and both hands, and that by his determination under the "rule of nines" his dermatitis affects 24 percent of his body.  His characterization of the extent of his dermatitis is in contradiction to that of the April 2009 VA examiner.  However, the Veteran appears to be quantifying the amount of his dermatitis by adding entire body parts based on the diagram he submitted, rather than the actual amount of dermatitis found.  The Veteran does not specify how much of each of his body part specified is covered by dermatitis, which could range from a single 1 cm instance of flaked skin to covering an entire body part.

The Board finds the findings of the April 2009 VA examiner to be more indicative of the extent of the severity of the Veteran's dermatitis.  Although the Board notes that the Veteran is a physician, the Board finds the VA physician to be more familiar with such dermatological measurements, as such a physician is more likely to objectively make such measurements in a professional capacity and on a recurring basis as part of his regular work.  In weighing the credibility of the Veteran's statements, VA may consider many factors, including self-interest.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  As the April 2009 VA examiner objectively found the Veteran's atopic dermatitis to cover greater than 5 percent but less than 20 percent of his exposed areas and to cover greater than 5 percent but less than 20 percent of total body area, a 10 percent disability rating is indicated.  The Board also notes that neither the Veteran nor the VA examiner indicated that the Veteran had systemic therapy or other immunosuppressive drugs of a duration of 6 weeks or more, but not constantly, during the past 12 months indicative of a 30 percent disability rating.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for a disability rating in excess of 10 percent for the service-connected dermatitis is denied.  

Left Great Toe Onychomycosis

The Veteran further contends that his service-connected left great toe onychomycosis is more severe than indicated by the noncompensable disability rating previously granted him.  

As previously noted, the Diagnostic Code for skin was revised, effective October 23, 2008, but as the Veteran's claim was received prior to the revision and since he has not requested consideration of the new criteria, the October 23, 2008 criteria do not apply to the present claim.

The Board observes that there is no specific diagnostic code for onychomycosis.  However, under Diagnostic Code 7820 skin infections not listed elsewhere in the Rating Schedule (including bacterial, fungal, viral, treponemal, and parasitic diseases) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7820 (2007).

The Veteran's great toe disability is thus rated under Diagnostic Code 7806 (2007).  Under this regulation, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and no more than topical therapy was required in the past 12-month period. A 10 percent rating is warranted if the condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted if the disease covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2007).

The June 2006 separation examination noted that the Veteran had had his left great toenail removed due to onychomycosis.  A September 2005 service treatment record noted the Veteran had been treated for left great toe onychomycosis, including with total nail removal due to hyperkeratotic thickening of the nail bed.  

An August 2006 general VA examination noted the Veteran had originally been treated with a Lamisil tablet in 1999, but that the disorder recurred 3-4 years later on the left big toe, which was removed.  The Veteran also received a repeated dosage of Lamisil for a week in September 2005.  The examiner found the left big toenail to be dystrophic.

The April 2009 VA examiner also found the Veteran's left big toenail to be thick  The Veteran reported that his left great toe onychomycosis has persisted and that the toe gets painful when the nail grows.  

The Veteran also submitted an April 2009 letter from podiatrist J.L., who reported that the Veteran has chronic ongoing onychomycosis of this left great toe, which has failed several courses of systemic antifungal therapy, repeated topical treatments, and prior toenail removal.  J.L. noted that the Veteran had active onychomycosis of the left great toe that required repeated toenail removal to adequately treat the disease.

Because the service-connected fungal infection affects only the left great toe there are no factual issues to be decided vis-à-vis the revised criteria regarding the percentage of body coverage/exposed area. The Board will therefore focus on the medical treatment provided to control this condition. 

It is clear from the evidence of record that the Veteran's onychomycosis disability is a chronic one. The Veteran has reported that he was prescribed oral antifungal medication (Lamisil) pills in service. His private podiatrist has similarly indicated prior systemic therapy.  Although those records are not associated with the service treatment records, giving the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period, when considering the period he was treated in service, which would be included in the 12 month period before his claim.  The Board notes that the private podiatrist J.L. indicates that such treatment was unsuccessful and thus the only successful treatment is repeated toenail removal rather than continued systemic treatment.

The Board finds that with resolution of reasonable doubt in the Veteran's favor a 10 percent disability rating may be assigned under the revised criteria. See 38 C.F.R. §§ 3.102, 4.3, 4.118.   A disability rating in excess of 10 is not indicated as when the Veteran was treated with drugs, it was for a period less than 6 weeks, as indicated by the Veteran.  

Extra-schedular Rating

Finally, for the disability ratings herein elevated or upheld, consideration is not warrant referral for extra-schedular.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. The rating criteria are not inadequate.  Higher ratings are available for the service-connected disabilities on appeal; however the Veteran simply does not meet those criteria.  


ORDER

An initial evaluation in excess of 20 percent for a right foot disability of tarsal metatarsal synovitis with degenerative joint disease of the 1st metatarsophalangeal joint is denied.  

An initial compensable evaluation for a left elbow disability, specifically including left lateral epicondylitis, is denied.  

An initial evaluation in excess of 10 percent for dermatitis is denied.  

Entitlement to an initial compensable rating evaluation of 10 percent, and no more, for the Veteran's left great toe onychomycosis is granted, subject to the laws and regulations governing the award of monetary benefits.


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


